UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6301


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHERIF SAFWAT EZZAT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cr-00336-GBL-1)


Submitted:    June 15, 2009                   Decided:   July 2, 2009


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Darren J.
Johnson,   Assistant   Federal   Public  Defender,  Alexandria,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Lawrence J. Leiser, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sherif Safwat Ezzat appeals the district court’s order

granting his motion for sentence reduction under 18 U.S.C. §

3582(c)(2) (2006), but denying his request for a reduction below

the   range    of        imprisonment     suggested    by    the     reconfigured

guidelines    as     a    result    of   Amendment    706   to    the   Sentencing

Guidelines.         See   U.S.     Sentencing   Guidelines       Manual,   App.   C.

Amend. 706.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm based on our recent decision in

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                            We

dispense     with     oral    argument     because    the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2